DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 3/2/2022 which amended claims 19-20. Claims 1-20 are currently pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PGPub 2011/0314431) in view of Yue et al. (US PGPub 2005/0221619, Yue hereinafter) in view of Granik (US PGPub 2011/0138343). 
Regarding claim 19, Kim discloses a method, comprising:
determining, by a hardware computer and based on an etch bias model, an etch bias for a pattern to be etched using an etch step of a patterning process (Figs. 1, 5, 13, abstract, paras. [0010], [0011], [0059]-[0063], [0069], [0075], [0079], [0097], [0099], a controller 1301 oversees the functions of modules including an etch bias calculator 1307, and an etch bias model is used to calculate and predict an etch bias value for a pattern to be etched following exposing the pattern of a photomask on a wafer in a photolithography process), the etch bias model comprising a patterning material concentration (Fig. 4, paras. [0061]-[0062], [0069]-[0075], [0097], the etch bias model includes calculating the sum of a visible area, an area occupied by the pattern region within a proximity region, and a pattern density for the photoresist pattern 30 disposed on the wafer); and
adjusting the patterning process based on the determined etch bias (Figs. 1, 5, 13, paras. [0055]-[0057], [0059]-[0060], [0065]-[0070], [0095]-[0096], [0099], [0101], [0104], the target layout is corrected using the determined etch bias value). However, although Kim discloses the etch bias model comprising a patterning material concentration (Fig. 4, paras. [0061]-[0062], [0069]-[0075], [0097], the etch bias model includes calculating the sum of a visible area, an area occupied by the pattern region within a proximity region, and a pattern density for the photoresist pattern 30 disposed on the wafer), Kim does not appear to explicitly describe wherein the model comprises a function of an etch plasma species concentration and a patterning material concentration. 
Yue discloses an etch bias model comprising a function of an etch plasma species concentration and a patterning material concentration (Figs. 1, 14, 15, paras. [0006]-[0007], [0027]-[0030], [0045]-[0059], [0062]-[0063], the lateral etch trim amount of a feature 21 of a pattern formed from a patterned light-sensitive material 16, and a process model is used to relate etch trim amount data with a variable parameter. The process model includes forming the relationship between the trim amount and the amount of gas in the etch process, such as O2 ratio). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an etch bias model comprising a function of an etch plasma species concentration and a patterning material concentration as taught by Yue in the method as taught by Kim since including an etch bias model comprising a function of an etch plasma species concentration and a patterning material concentration is commonly used to provide improved accuracy in representing the etch process to permit process control (Yue, abstract, paras. [0006]-[0008]).
Kim as modified by Yue does not appear to explicitly describe wherein the wherein the model comprises an etch plasma species spatial concentration. 
Granik disclose wherein a model comprises a function of an etch plasma species spatial concentration and a material concentration (paras. [0040], [0043]-[0044], [0046]-[0049], [0051]-[0055], [0057]-[0062], [0077]-[0084], [0092]-[0097], a model for across-die variation in etch rate includes across-die distribution (or spatial distribution) of concentrations of plasma species and etch rate for the layers being etched). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an etch plasma species spatial concentration as taught by Granik as the etch plasma species concentration in the model in the method as taught by Kim as modified by Yue since including an etch plasma species spatial concentration as the etch plasma species concentration in the model comprising a function of an etch plasma species concentration and a patterning material concentration is commonly used to account for the pattern density distribution effects on etch rate variation to improve optimization of etch pattern transfer (Granik, paras. [0011]-[0014]).
Regarding claim 20, Kim discloses a computer program product comprising a non-transitory computer readable medium having instructions therein, the instructions, upon execution by a computer system, configured to cause the computer system to at least:
determine, based on an etch bias model, an etch bias for a pattern to be etched using an etch step of a patterning process (Figs. 1, 5, 13, abstract, paras. [0010], [0011], [0059]-[0063], [0069], [0075], [0079], [0097], [0099], a controller 1301 oversees the functions of modules including an etch bias calculator 1307, and an etch bias model is used to calculate and predict an etch bias value for a pattern to be etched following exposing the pattern of a photomask on a wafer in a photolithography process), the etch bias model comprising a patterning material concentration (Fig. 4, paras. [0061]-[0062], [0069]-[0075], [0097], the etch bias model includes calculating the sum of a visible area, an area occupied by the pattern region within a proximity region, and a pattern density for the photoresist pattern 30 disposed on the wafer); and
adjust the patterning process based on the determined etch bias (Figs. 1, 5, 13, paras. [0055]-[0057], [0059]-[0060], [0065]-[0070], [0095]-[0096], [0099], [0101], [0104], the target layout is corrected using the determined etch bias value). However, although Kim discloses the etch bias model comprising a patterning material concentration (Fig. 4, paras. [0061]-[0062], [0069]-[0075], [0097], the etch bias model includes calculating the sum of a visible area, an area occupied by the pattern region within a proximity region, and a pattern density for the photoresist pattern 30 disposed on the wafer), Kim does not appear to explicitly describe wherein the model comprises a function of an etch plasma species concentration and a patterning material concentration. 
Yue discloses an etch bias model comprising a function of an etch plasma species concentration and a patterning material concentration (Figs. 1, 14, 15, paras. [0006]-[0007], [0027]-[0030], [0045]-[0059], [0062]-[0063], the lateral etch trim amount of a feature 21 of a pattern formed from a patterned light-sensitive material 16, and a process model is used to relate etch trim amount data with a variable parameter. The process model includes forming the relationship between the trim amount and the amount of gas in the etch process, such as O2 ratio). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an etch bias model comprising a function of an etch plasma species concentration and a patterning material concentration as taught by Yue in the method as taught by Kim since including an etch bias model comprising a function of an etch plasma species concentration and a patterning material concentration is commonly used to provide improved accuracy in representing the etch process to permit process control (Yue, abstract, paras. [0006]-[0008]).
Kim as modified by Yue does not appear to explicitly describe wherein the wherein the model comprises an etch plasma species spatial concentration. 
Granik disclose wherein a model comprises a function of an etch plasma species spatial concentration and a material concentration (paras. [0040], [0043]-[0044], [0046]-[0049], [0051]-[0055], [0057]-[0062], [0077]-[0084], [0092]-[0097], a model for across-die variation in etch rate includes across-die distribution (or spatial distribution) of concentrations of plasma species and etch rate for the layers being etched). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an etch plasma species spatial concentration as taught by Granik as the etch plasma species concentration in the model in the method as taught by Kim as modified by Yue since including an etch plasma species spatial concentration as the etch plasma species concentration in the model comprising a function of an etch plasma species concentration and a patterning material concentration is commonly used to account for the pattern density distribution effects on etch rate variation to improve optimization of etch pattern transfer (Granik, paras. [0011]-[0014]).



Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious the etch bias model comprising a formula including a variable associated with a spatial property of the pattern or with an etch plasma species concentration of the etch step, and including a mathematical term comprising a natural exponential function to the power of a parameter that is fitted or based on an etch time of the etch step; and adjusting the patterning process based on the determined etch bias. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
Regarding claim 15, the prior art of record, either alone or in combination, fails to teach or render obvious the etch bias model comprising a formula including a variable associated with a spatial property of the pattern or with an etch plasma species concentration of the etch step, and including a mathematical term comprising a natural exponential function to the power of a parameter that is fitted or based on an etch time of the etch step; and adjust the patterning process based on the determined etch bias. These limitations in combination with the other limitations of claim 15 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Kim discloses a method, comprising: determining, by a hardware computer and based on an etch bias model, an etch bias for a pattern to be etched using an etch step of a patterning process based on an etch bias model (Figs. 1, 5, 13, abstract, paras. [0010], [0011], [0059]-[0063], [0069], [0075], [0079], [0097], [0099], a controller 1301 oversees the functions of modules including an etch bias calculator 1307, and an etch bias model is used to calculate and predict an etch bias value for a pattern to be etched following exposing the pattern of a photomask on a wafer in a photolithography process), the etch bias model comprising a formula including a variable associated with a spatial property of the pattern (paras. [0069]-[0075], [0097], the etch bias model includes calculating the sum of a visible area, an area occupied by the pattern region within a proximity region, and a pattern density); and adjusting the patterning process based on the determined etch bias (Figs. 1, 5, 13, paras. [0055]-[0057], [0059]-[0060], [0065]-[0070], [0095]-[0096], [0099], [0101], [0104], the target layout is corrected using the determined etch bias value). However, Kim does not describe including a mathematical term comprising a natural exponential function to the power of a parameter that is fitted or based on an etch time of the etch step. 
	Yue discloses an etch bias model comprising a formula including a variable associated with a spatial property of the pattern or with an etch plasma species concentration of the etch step (paras. [0047], [0058], the etch model forms a relationship between trim amount and amount of gas), and including a mathematical term comprising a natural exponential function that is fitted or based on an etch time of the etch step (paras. [0048]-[0050], the etch rate ratio model is determined using an exponential curve fit). However, Yue does not disclose or render obvious the detail that the mathematical term comprises a natural exponential function to the power of a parameter that is fitted or based on an etch time of the etch step. 
	Toprac et al. (US Patent 5,926,690) discloses an etch bias model that includes a photoresist etch time and etch rate as variables as part of the model to determine etch bias (col. 5, lines 18-67, col. 6, lines 50-67), but Toprac does not teach or render obvious the etch bias model including a mathematical term comprising a natural exponential function to the power of a parameter that is fitted or based on an etch time of the etch step. 
Zach et al. (US PGPub 2007/0143733) discloses a mathematical model used for determining a lateral etch bias (paras. [0026]-[0031]), but Zach does not teach or suggest etch bias model comprising a formula including a variable associated with a spatial property of the pattern or with an etch plasma species concentration of the etch step, and including a mathematical term comprising a natural exponential function to the power of a parameter that is fitted or based on an etch time of the etch step.


Response to Arguments
Applicant’s arguments with respect to claims 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882